Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee (WO 2003103025A2) in view of Tomomi Nonaka (JPH3-127866, hereinafter referred to as “Nonaka”). 
Regarding claim 1, Ashjaee discloses a support member (Fig. 6B gasket 154B with a first portion 302) attachable to a groove formed in an annular shape (Fig. 6B, circular groove 156, thus groove 156 is ring-shaped) in a transport base (Figs 2, 3A, wafer carrier 106), the support member being to be attached to the groove for supporting an object to be transported (Fig. 6B, gasket 154B attached to circular groove 156 for supporting wafer 108), the support member (154B) comprising: a held portion to be held in the groove (Figs 6A and 6B, portion 302 held in groove 156); and a support portion formed in an annular shape (Fig. 6B, due to the circular structure of the groove 156 and gasket 154B, respectively, sealing portion 304 is collapsed to be in annular shape serving as a support portion for wafer 108, see also specification in page 9, lines 9-13) for supporting the object (wafer 108) to be transported at a position separated from the transport base (wafer carrier 106, see specification in page 15, lines 12-14) with the held portion held in the groove (Figs 6A and 6B, portion 302 held in groove 156).
However, Ashjaee fails to disclose the held portion being pivotable in the groove to cause the support portion to incline with respect to the transport base.  
However, Nonaka teaches a support portion (Fig. 1, annular suction cup portion 5) having a held portion (Fig. 2, annular fit portion 4) and the held portion being pivotable in the groove (Fig. 2, annular fit portion 4 pivotable in a fit groove 3 by virtue of a circular bottom shape thereof shown in Fig.1) to cause the support portion to incline with respect to the transport base (by virtue of the depressed curve shape of the circular groove 8 alongside elastic nature of annular lips 6 and 7, in combination with the round bottom surface of annular fit portion 4, incline of annular lips 6,7 of the suction cup portion 5 can be achieved with respect to the transport base / member 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashjaee by Nonaka based on the following rationales: Ashjaee teaches of a sealing portion 304 having a sealing surface 306 that is slanted in only one direction as shown in Fig. 6A and explained in page 9 of specification in lines 1-5 of Ashjaee, thus according to Nonaka, the surfaces of two lips 6, 7 providing slanting capability in two directions at the support portion of the support member of Nonaka offers improvement over Ashjaee to allow for more degree of incline of the wafer/object to be transported going from one direction to be two directions. Furthermore, the round shape of bottom part of the held portion of Nonaka in the groove offers improvement in rotational freedom during pivoting of the held portion in the groove, than the teardrop/pear shape of bottom part of the held portion of Ashjaee. 

Regarding claim 2, Ashjaee fails to disclose wherein the held portion has an external shape larger than an opening of the groove. 
However, Nonaka teaches wherein the held portion has an external shape larger than an opening of the groove (Figs 1 and 2, due to the distorted elongated shape at bottom part of the annular fit portion 4, it appears that the widest part of 4 is larger than opening of groove 3, see Fig. 2). 

Regarding claim 3, Ashjaee fails to disclose wherein an external shape of the held portion is formed in a circular shape in a cross section through a center of the support portion and orthogonal to the support portion.
However, Nonaka teaches wherein an external shape of the held portion is formed in a circular shape in a cross section through a center of the support portion and orthogonal to the support portion (Fig. 1, much of annular fit portion 4 appear to be round/circular in shape, and perpendicular/orthogonal to the annular tips 6, 7/support portion). 

Regarding claim 4, Ashjaee fails to disclose further comprising a connecting portion connecting the held portion to the support portion, wherein the connecting portion is elastically deformed to allow the support portion to incline with respect to the held portion.
However, Nonaka teaches further comprising a connecting portion connecting the held portion to the support portion, wherein the connecting portion is elastically deformed to allow the support portion to incline with respect to the held portion (Figs 1 and 2, the horizontal adjoining portion of the fit portion 4 to the lips 6 and 7 at corner/edge of opening of groove 3 in Fig. 2 appears to be elastically deformed/compressed to allow possible incline of the lips 6 and 7 with respect to the fit portion 4). 

Regarding claim 5, Ashjaee fails to disclose wherein the held portion includes an expanded portion, and a dimension of the expanded portion in a radial direction of the held portion is larger than that of an opening of the groove, and 5a dimension of the connecting portion in the radial direction is smaller than the - 10 -9200706dimension of the expanded portion in the radial direction and smaller than a dimension of the support portion in the radial direction. 
However, Nonaka teaches wherein the held portion includes an expanded portion (Fig. 2,  fit portion 4 being circular in shape is wider in middle), and a dimension of the expanded portion in a radial direction of the held portion is larger than that of an opening of the groove (Fig. 2, width of groove opening is smaller than largest width of fit portion 4), and 5a dimension of the connecting portion in the radial direction (Fig. 2, width of fit portion 4 at opening of groove 3) is smaller than the - 10 -9200706dimension of the expanded portion in the radial direction and smaller than a dimension of the support portion in the radial direction (Fig. 2, width of 4/5 at opening of groove is smaller than width of 4 in middle of groove and smaller than width of 4 at lips 6, 7). 

Regarding claim 6, Ashjaee discloses wherein the held portion includes an expanded portion (Fig. 6B, portion 302 has an expanded wider bottom part), and a dimension of the expanded portion in a radial direction of the held portion is larger than that of an opening of the groove (Fig. 6B), and 5a dimension of the support portion in the radial direction is smaller than the dimension of the expanded portion in the radial direction (Fig. 6A, width of portion 304 is smaller than width of portion 302).  5a dimension of the support portion in the radial direction is smaller than the dimension of the expanded portion in the radial direction (Fig. 6A, width of portion 304 is smaller than width of portion 302). 
 
Regarding claim 7, Ashjaee discloses wherein the support portion has a support surface to support the object to be transported (Fig. 6B, gasket 154B has a support surface / sealing surface 306 to support a wafer 108 to be transported).
However, Ashjaee fails to disclose the support surface includes: an inner support surface formed inward in a radial direction of the 5support portion; and an outer support surface formed outward in the radial direction of the support portion and coplanar with the inner support surface, and the support portion includes a weak portion formed between the inner support surface and the outer support surface for allowing one of the inner support surface and 10the outer support surface to incline with respect to the other of the inner support surface and the outer support surface.  
 However, Nonaka teaches the support surface includes: an inner support surface formed inward in a radial direction of the 5support portion (Fig 2, top surface of annular lip 7); and an outer support surface formed outward in the radial direction of the support portion (Fig. 2, top surface of annular lip 6) and coplanar with the inner support surface (Fig. 2, top surfaces of 6, 7 are coplanar), and the support portion includes a weak portion (Fig. 2, groove 8) formed between the inner support surface and the outer support surface (Fig. 2, groove 8 formed between 6, 7) for allowing one of the inner support surface and 10the outer support surface to incline with respect to the other of the inner support surface and the outer support surface (by virtue of the depressed curve shape of the circular groove 8 alongside elastic nature of annular lips 6 and 7, in combination with the round bottom surface of annular fit portion 4, incline of lips 6,7 of the suction cup portion 5 can be achieved with respect to each other).

Regarding claim 8, Ashjaee fails to disclose wherein the weak portion includes at least one depressed groove, and the at least one depressed groove is recessed from the inner support surface and the outer support surface toward the held portion, and formed in a shape extending 5between the inner support surface and the outer support surface along a circumferential direction of the support portion.
However, Nonaka teaches wherein the weak portion includes at least one depressed groove (Fig. 2, depressed groove 8), and the at least one depressed groove is recessed from the inner support surface and the outer support surface toward the held portion (Fig. 2, groove 8 recessed from top surfaces of lips 6, 7 towards fit portion 4), and formed in a shape extending 5between the inner support surface and the outer support surface along a circumferential direction of the support portion (Fig. 2, groove 8 has a curved top surface extending between top surfaces of 6, 7 along circumferential direction of lips 6,7/support portion).

Regarding claims 2-5, and 7-8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashjaee by Nonaka based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Kim WO 2019039433 A1 discloses an annular seal member for supporting a precision member/wafer.    Baldasseroni US 20160177444 A1 discloses a wafer support with a carrier ring extension having a recess. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/Examiner, Art Unit 3632       
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632